OPINION — AG — ** LICENSE — STATE BOARD OF COSMETOLOGY ** (1) SINCE THE OWNER OF THE BEAUTY SCHOOL MENTIONED IN YOUR LETTER DID NOT FURNISH BOND AS REQUIRED BY STATUTE, THE BOARD WAS AND IS WITHOUT AUTHORITY TO ISSUE A LICENSE FOR SAID BEAUTY SCHOOL; AND OF COURSE, THE BOARD HAS 'NO' AUTHORITY TO ACCEPT A LICENSE FEE UNLESS A LICENSE IS ISSUED. (2) THE BOARD HAS 'NO' AUTHORITY TO CREDIT HOURS TO A STUDENT ATTENDING AN UNLICENSED BEAUTY SCHOOL. CITE: 59 O.S. 199.7 [59-199.7] (FEES) (MAINARD KENNERLY)